Citation Nr: 0014803	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from December 1964 to January 
1965; May 1971 to October 1974; and December 1990 to June 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In February 1996, the Board determined that the veteran had 
not submitted well grounded claims for service connection for 
bilateral hearing loss and tinnitus and denied service 
connection for a right knee disorder.  In December 1998, the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court), vacated and remanded that portion of the Board's 
decision that concluded that the claim for service connection 
for tinnitus was not well grounded.  

As the Court has found this claim well grounded, VA has an 
obligation to assist the claimant, under 38 U.S.C.A. 
§ 5107(a), in developing the facts pertinent to the claim.  
The Board finds that a medical examination with opinion as to 
the correct diagnosis is desirable for the proper 
adjudication of his claim.

The case is REMANDED to the RO for the following action:

1.  The RO should schedule an examination 
concerning the veteran's claimed 
tinnitus.  Any necessary tests and 
studies should be performed.  The 
examiner should express an opinion as to 
1) whether the veteran has tinnitus, and 
if so, 2) whether it is related to the 
veteran's military service.  The report 
should contain the full rationale for all 
opinions expressed.  The veteran's claims 
folder should be made available to the 
examiner.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and perform any additional 
development that is needed.  The RO 
should then adjudicate the claim for 
service connection for tinnitus.

3.  If service connection for tinnitus 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He is hereby notified that it is 
his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




